MANFORD, Judge,
dissenting.
I must respectfully dissent.
For the most part, the majority opinion tracks the evidence disclosed on the record. However, the majority opinion leaves out what I consider to be some crucial facts.
It was established by another witness that petitioner was obviously intoxicated at the time of the alleged offense. In addition, another female student advised police officers that petitioner continuously refused to disclose his address to the complainant or anyone else. In fact, an attempt was made by complainant, without success, to determine petitioner’s address from persons at one of the local dorms who allegedly knew petitioner’s address. When this female student was left at her residence, neither the complainant, nor anyone else, knew petitioner’s address.
The point of this is that such evidence tends to support the complaint of rape as opposed to consensual intercourse. Nonetheless, there is no question that there was probable cause to arrest petitioner and that his arrest was valid. The majority opinion concedes this issue.
My colleagues contend that the record of petitioner’s arrest for rape should be expunged because of extraordinary circumstances. First of all, there is no evidence upon this record to support the conclusion of the majority that petitioner’s arrest can be “criticized as a coercive effort to obtain Mr. Buckler’s consent to submit to a polygraph examination.” The record reveals that the investigating officer was attempting to further the investigation by using the polygraph examination and when petitioner refused the examination, the same officer arrested petitioner under the 20-hour investigation statute. There is absolutely no evidence, even by petitioner, that his arrest was an attempt to coerce a polygraph examination.
I agree with the majority opinion that the officer’s labeling petitioner’s arrest as one for “investigation of rape” is not decisive of anything, as was declared in State v. Heitman, 589 S.W.2d 249, 254 (Mo. banc 1979), cert. denied, 446 U.S. 941, 100 S.Ct. 2164, 64 L.Ed.2d 795 (1980), rehearing denied, 448 U.S. 912, 101 S.Ct. 29, 65 L.Ed.2d 1174 (1980).
There is likewise no merit to petitioner’s allegation that the arresting officer’s actions were arbitrary. The use of polygraph examinations in furtherance of investigations has been recognized. State ex rel. Bernsen v. City of Florissant, 641 S.W.2d 477, 480 (Mo.App.1982). When petitioner refused such examination, this foreclosed the investigating officer from securing any further facts from petitioner, either of an inculpatory or exculpatory nature. Thus, the arrest was not an arbitrary act.
The majority opinion concludes there are extraordinary circumstances which warrant expungement of petitioner’s arrest record. These factors are: (1) coercion of petitioner to take a polygraph examination; (2) the uncorroborated statement of the complainant; (3) the nonprosecution of petitioner; (4) petitioner’s law enforcement career goal; (5) the availability of the arrest record to law enforcement agencies; and (6) the probable rejection of petitioner’s application for a law enforcement position.
First, the majority reaches an unsupported predetermined conclusion that petitioner’s arrest was merely to coerce him to *160submit to a polygraph examination. The record does not support that conclusion. The majority merely concludes this on its own.
Second, there is no necessity for corroboration of the complainant’s statement. There is nothing in this record to infer, let alone establish, any necessity for corroboration of the rape complaint. It is obvious from the record that the alleged victim was a college student. If there be any inference, it must be that she was competent. There is no need for corroboration. Such conclusion is nothing more than a conclusion inserted to buttress a preconceived and predetermined result reached by the majority.
Third, the majority makes much of the prosecution’s declination to prosecute the petitioner. The majority knows, or at least should know, that the decision not to prosecute is not all that uncommon in criminal matters. The record indicates only a single reference to this issue, that occurring under the examination of the arrest officer.
[By the Court:] You said that you made a verbal request to Miss Young for a warrant — to ask for a warrant?
THE WITNESS: We discussed the case and I asked her, “At this time is there enough to file charges?”
THE COURT: What did she tell you?
THE DEFENDANT: She didn’t think so.
THE COURT: And that was the end of that?
THE WITNESS: Yes.
THE COURT: Did you ever discuss it again with anybody after — after that time with Miss Young, before the motion for expungement came up, or was that the end of it?
THE WITNESS: I may have discussed it one more time after I obtained the statement on the 18th, but there again it was verbal and wasn’t enough; that she felt that the whole issue was consent.
The majority must assume from the result it has reached that the failure, refusal and/or declaration of the prosecutor to proceed in this matter is an “extraordinary circumstance.” Several possible explanations are available. For instance, perhaps the prosecution simply felt it could not get a conviction so declined to proceed. Is that an “extraordinary circumstance?” Hardly. Perhaps the prosecution felt the complainant failed to make a good witness. Is this an “extraordinary circumstance?” Hardly! Several like examples could be given, but the point is that the inaction by the prosecution is not an extraordinary circumstance to expunge an arrest record when that arrest was valid and based upon probable cause.
Now we come to the real reason why the majority suggests this judgment must be reversed. The majority, with a preconceived conclusion, wants this petitioner’s arrest record expunged because that record might influence petitioner’s potential law enforcement career. I wonder if the result would be the same by the majority if petitioner was seeking a career as an architect, draftsman, mechanic, engineer, or some equally honored career. I submit it would not.
According to the record, petitioner has never directly applied for a law enforcement position, but simply testified that others have told him that with his arrest record, he need not even try. In the first instance, such a conclusion presupposes that petitioner made such inquiry. Giving him the benefit of the doubt, the conclusion further presupposes that either petitioner would be denied the opportunity to explain all the circumstances to a potential employer, that the employer would not listen to petitioner’s explanation, or that the record, standing alone, would foreclose employment.
The majority pretermits the opportunity of a law enforcement agency to fully evaluate the qualifications of petitioner to become a law enforcement officer. For such a sensitive position which could vitally affect the public interest, any agency considering petitioner’s application for employment should have full information relative to petitioner’s history. The majority opinion has, in my opinion, arbitrarily decided, in one fell swoop, that the complainant was lying and petitioner was being truthful. *161Thus, any law enforcement agency which might become a potential employer of petitioner is denied the full facts and thus is prevented from considering whether this arrest would bear or not bear on petitioner’s fitness for a law enforcement position.
In the final and most important analysis, it is not, nor should it be, the decision of petitioner’s declared desire for a law enforcement career which should determine if ordinary circumstances exist. That declaration is not decisive, but obviously is determinative in the majority’s thinking. The mere claim of the effect on one’s personal career or personal reputation does not warrant expungement. U.S. v. Lopez, 704 F.Supp. 1055, 1057 (S.D.Fla.1988); U.S. v. Singleton, 442 F.Supp. 722, 724 (S.D.Tex.1977).
This court has considered equitable powers of courts relative to the expungement of records. In State v. Bachman, 675 S.W.2d 41, 51 (Mo.App.1984), this court declared such equitable powers are to be “exercised in cases of illegal prosecutions or acquittals.” Neither situation exists in the present case.
Petitioner herein has an adequate remedy at law under present statutes which foreclose his arrest record to all but the proper law enforcement agencies. There exists no extraordinary circumstances warranting expungement of petitioner’s arrest record.
What in reality exists is the complaint of rape, a valid and lawful arrest, the defense of consent, a claim of potential but unverified harm to petitioner’s future career (which is not a controlling factor) and a preconceived notion or determination by the majority that foregoing factors are “extraordinary circumstances” warranting reversal.
The foregoing elements are not “extraordinary circumstances” which warrant reversal of this judgment.
The question of whether a felony rape occurred remains unanswered and perhaps will never be answered. The fact that an arrest relative to this alleged felony might affect the personal career of the petitioner does not warrant saying to the world that petitioner was never validly arrested on such charge by expungement simply because petitioner claims such record might affect his future employment or personal reputation.
As a further point, the majority decision rests upon the assumption that the trial court had discretionary power to exercise equitable jurisdiction in this case. What the majority opinion does, in simplified terms, is to declare that the trial court had such discretionary powers which is directly contrary to the determination made by the trial court. The trial court had decided that it had no power to exercise any discretion. Yet, this court has decided there is discretionary power and then makes the most flagrant error that an appellate court can make. This error is simply that this court, under the majority opinion, substitutes this court’s exercise of discretion su-perceding any opportunity by the trial court to act in the matter. Thus, the majority opinion now places this court in a role of fact-finder and causes the discretion of this court to be substituted for that of the trial court, a power which neither this court nor any appellate court possesses.
This judgment should be affirmed on the basis that no extraordinary circumstances exist which justify expungement of this arrest record.